165 S.E.2d 674 (1969)
4 N.C. App. 114
Jessie Mc. OSBORNE
v.
Rocky HENDRIX.
No. 6923SC133.
Court of Appeals of North Carolina.
February 26, 1969.
McElwee & Hall, by John E. Hall, North Wilkesboro, for plaintiff appellant.
W. G. Mitchell, North Wilkesboro, for defendant appellee.
MORRIS, Judge.
This action was tried at the August 1968 Civil Session of Alleghany Superior Court. Judgment of nonsuit was signed by the court on 27 August 1968 and filed on that date. Although counsel for the parties agreed to the case on appeal on 1 November 1968, the record on appeal was not docketed here until 13 January 1969. Rule 5, Rules of Practice in the Court of Appeals of North Carolina, requires that the record on appeal be docketed within ninety days after the date of the judgment unless an extension of time shall have been granted by the trial tribunal. The record before us does not contain an order extending the time within which to docket.
For failure to docket the record on appeal within the time prescribed by our rules, this appeal is
Dismissed.
CAMPBELL and BROCK, JJ., concur.